Citation Nr: 1439170	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for a condition manifested by swelling, to include as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.  

This appeal comes before the Department Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2009 rating decision of the VA Regional Office in Waco, Texas that denied service connection for a prostate disorder and a condition manifested by swelling.  

In July 2011, the Board remanded the Veteran's claims for further development. Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

Before the case was returned to the Board on appeal, the RO issued a rating decision in October 2012 that granted service connection for Grover's disease, nummular eczema, and dermatitis (claimed as rashes and blisters).  As this represents a complete grant of benefits on appeal with respect to those service connection issues, the issues of entitlement to service connection for eczema and rashes and blisters are no longer before the Board. 

It is noted that the Veteran submitted additional medical evidence following the issuance of the supplemental statement of the case in December 2012 and that the accredited representative waived review of such evidence in that same month.

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.


FINDINGS OF FACT

1.  A prostate disorder is not shown by the competent evidence of record.

2.  A condition manifested by swelling is not shown by the competent evidence of record.  


CONCLUSIONS OF LAW

1.  A claimed prostate disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2013).

2.  A claimed condition manifested by swelling was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall considerations

As noted above, the Board remanded this matter in July 2011, and the Board specifically instructed the Agency of Original Jurisdiction (AOJ) to, in pertinent part, request a records search from the National Personnel Records Center and the clinical faculty of the Puget Sound Shipyard for outstanding service treatment records.  VA subsequently requested records from the NPRC and Puget Sound shipyard.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January and February 2009, prior to the September 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The February 2009 letter also informed the Veteran of alternate sources of evidence that could supplement the available service records.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available service and post-service treatment records have been secured.  

In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Following the July 2011 remand, VA contacted the requested repositories, including the National Personnel Records Center and Puget Sound Shipyard for the Veteran's service treatment records.  In September 2012 VA issued a Formal Finding of Unavailability of Service treatment Records documenting the steps taken including: contact and notification in August 2012 by the NPRC that they have no records; contact and notification by Central Naval Command in September 2012 that they have no records for the Veteran; contact and notification by Puget Sound Shipyard that they have no records for the Veteran; and contact and notification by the Veteran that he has no treatment records.  The Veteran informed VA that he did not have any records in his possession.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board finds that the heightened standard has been met, given VA's requests for service treatment records, including requests to the NPRC, and the Puget Sound Shipyard and Naval Command.  

VA has a duty to assist a veteran in the development of the claim, to include providing an examination when indicated.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board recognizes that the Veteran has not had a VA examination as to the claimed prostate and swelling conditions, although the Veteran was afforded a skin disorder examination.  That examination did not note any swelling condition of the skin or otherwise.  

As for an examination addressing the prostate or a swelling condition, in determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that there is no reliable lay or medical foundation to support the claims of service connection for a prostate disorder and a condition manifested by swelling.  The medical evidence does not show that the Veteran currently has a prostate disorder or disorder manifested by swelling.  Moreover, the Veteran has not identified persistent or recurrent symptoms of a disability.  He has only asserted that he experiences swelling and a prostate disorder.  Additionally, the medical evidence of record is sufficient to make a decision on each claim.  Therefore, a VA examination is not warranted.  

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

Here the Veteran essentially contends that he has a prostate disorder due to service, and a condition manifested by swelling due to possible asbestos exposure in service. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Prostate Disorder 

A claim of entitlement to service connection for a prostate condition was received in October 2008.  The Veteran noted that he had been treated at the Bonham VA for such.  

Private treatment records show that in May 2002 the Veteran was seen for pain in his groin after he did some lifting.  His test results suggested possible strain in the muscles on his right side and testicles, but no mention was made of the prostate.  

Private clinical records dated between 1999 and 2008 were received from Drs. P.B.B., D.S.S., and B.C.M.  The Veteran was shown to have been afforded multiple physical examinations between 2007 and 2008 by these private physicians.  On each occasion, review of the genitourinary system noted that the bladder was not palpable and that there was no suprapubic tenderness.  No prostate or swelling symptom or diagnosis was provided at any time.
VA outpatient records also do not refer to a prostate disorder.  In February 2007 his prostate was noted as being within normal limits upon examination.  The Veteran was afforded an Agent Orange registry examination in September 2008 where he was noted to have a smooth prostate with no lesions.  The Veteran received a PSA (prostate specific antigen) test and was educated about the results.  The examiner also noted no benign prostatic hyperplasia (BPH) or erectile dysfunction (ED).  No diagnosis pertaining to the prostate was recorded throughout the Veteran's VA treatment records.  

In January 2013, the Veteran was seen at the Paris Regional Medical Center.  It was noted that he was seen at the clinic in November and December 2012 with an elevated PSA, and that due to the low ratio and continued elevation of PSA, a biopsy was recommended.  His biopsy showed benign prostate tissue for all of the samples, with one tissue sample out of seventeen showing acute inflammation.  Elevated PSA titer was diagnosed.

The Board has carefully reviewed the extensive clinical evidence of record and finds that service connection for a prostate disorder is not warranted.  Although the Veteran reports having a disorder that he believes is related to service, the record does not corroborate his assertions.  Neither private clinical records through 2013 nor VA outpatient clinical data documents or confirms a prostate disorder, and in fact specifically rule one out cancer or benign prostatic hyperplasia.  No diagnosis as to the claimed disorder is shown, only elevated PSA levels.  The Board observes that the genitourinary system was evaluated multiple times by private and VA providers and no abnormal findings were noted even after a biopsy.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 3.303.  In this case, there is no clinical evidence diagnosing a prostate disorder in accordance with applicable law, Hickson element (1).  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  However, whether the appellant has a disease or injury of the prostate, in the absence of objective findings of pathology or a diagnosis, requires specialized training for a determination and is therefore not susceptible of lay opinion.  See Jandreau, 492 F.3d at 1377 n.4 (stating that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board acknowledges that the Veteran is competent to testify as to his symptoms.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion as to whether he has a prostate disorder and whether that disorder was caused by service.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to diagnose a prostate disability as the diagnosis of such is not readily subject to lay observation.  

The Board thus concludes that there is no current competent evidence indicating that the Veteran has a prostate disorder at this time.  While the Veteran has an elevated PSA, such is a laboratory finding, and not a disability.  Therefore, in the absence of a currently diagnosed disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the circumstances, the Veteran has not met the requirements to establish service connection for a prostate disorder, and service connection must be denied.  The preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


Condition manifested by swelling

The Veteran essentially contends that he has a condition manifested by swelling related to service.  A claim of entitlement to service connection for a condition manifested by swelling was received in October 2008.  He has indicated that he did not know if he had been exposed to asbestos, but felt that "swelling" might be related to such exposure.

In this case, there is no evidence that the Veteran has any diagnosed disorder manifested by swelling.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 3.303 (2013).  In this case, there is no clinical evidence in the claims file diagnosing any condition manifested by swelling in accordance with applicable law.  Swelling itself is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence of record does not indicate the presence of a diagnosed condition manifested by swelling at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as a condition manifested by swelling is not clinically demonstrated, there is no need to discuss whether such is related to claimed asbestos exposure in service.  

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Veteran has not asserted what disability he has that is manifested by swelling.  In addition, his statements do not indicate nor does the evidence show that he experiences persistent and recurrent swelling.  Moreover, the medical evidence of record does not show that he has a diagnosed disability manifested by swelling.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a prostate disorder is denied. 

Service connection for a condition manifested by swelling is denied.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


